Citation Nr: 0416453	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  01-08 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left thumb injury disability.  

2.  Entitlement to an extraschedular evaluation under 
38 C.F.R. § 3.321 for the service-connected left thumb injury 
residuals.  

3.  Entitlement to an extraschedular evaluation under 
38 C.F.R. § 3.321 for the service-connected postoperative 
residuals of a right wrist fracture.  



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active naval service from November 1984 to 
June 1989.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
RO.  

The Board remanded the issues enumerated above for further 
evidentiary development in October 2002.  

The Board notes that by March 2004 rating decision, the RO 
granted service connection for a right wrist scar and left 
thumb scar.  As the benefits sought were granted, these 
issues are no longer before the Board.  Grantham v. Brown, 
114 F. 3d 1156 (Fed. Cir. 1997).  



FINDINGS OF FACT

1.  The service-connected left thumb laceration injury 
residuals included some functional loss due to weakness and 
are productive of a disability picture reflective no more 
favorable ankylosis of that digit.  

2.  The service-connected left thumb disability also is shown 
to be manifested some residual numbness and is productive of 
a neurologic deficit that more nearly approximates that of 
mild incomplete paralysis of median nerve.  

3.  The service-connected left thumb disability has neither 
caused significant interference with employment nor 
necessitated long periods of hospitalization.  

3.  The service-connected right wrist disability has neither 
caused significant interference with employment nor 
necessitated long periods of hospitalization.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent for the service-connected 
left thumb disability based on functional loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5299-5224 (2002, 
2003).  

2.  The criteria for the assignment of a separate disability 
evaluation of 10 percent, but not higher for the service-
connected left thumb disability on the basis of nerve damage 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.124a including Diagnostic Code 5299-8515 
(2003).  

3.  The claim for an increased rating for the service-
connected left thumb disability on an extraschedular basis 
must be denied.  38 C.F.R. 3.321(b)(1) (2003).  

4.  The claim for an increased rating for the service-
connected right wrist disability on an extraschedular basis 
must be denied.  38 C.F.R. 3.321(b)(1) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Cat of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims has 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial unfavorable decision 
was issued on November 21, 2000, just days after VCAA was 
enacted on November 9, 2000.  The RO did not have an 
opportunity to issue a VCAA notice until November 2001.  

Upon review of the record and the extent of notice and 
assistance afforded the veteran, the Board concludes that the 
veteran is not prejudiced by this oversight.  Bernand v. 
Brown, 4 Vet. App. 384 (1993); see also Sabonis, infra; 
Soyini, infra.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).  VCAA 
also contains provisions regarding the scope of notice to 
which claimants are entitled.  38 U.S.C.A. § 5103 (West 
2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  

Indeed, in a January 2003 statement, the veteran indicated 
that he had no further evidence to submit.  Thus, the Board 
believes that all relevant evidence which is available has 
been obtained.  

Further, by August 2001 Statement of the Case, November 2001 
letter, and May 2002 and February 2004 Supplemental 
Statements of the Case, the veteran and his representative 
have been notified of the evidence needed to establish the 
benefits sought, and via those documents, he has been advised 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

In September 2000, the veteran was afforded a VA hand 
examination.  As to the right wrist, the veteran reported 
having dull pain, which was increased with prolonged use of 
the right hand.  

On examination, the range of motion testing of the right 
wrist demonstrated extension to 35 degrees, flexion to 40 
degrees, ulnar deviation to 30 degrees and radial deviation 
to 5 degrees.  X-ray examination of the right wrist revealed 
mild degenerative changes, with no other abnormalities noted.  

The final impression included that of residual, history of 
right wrist fractures with limitation in active range of 
motion.  

The veteran underwent a private orthopedic examination in 
September 2001.  He was noted to be right handed.  He 
reported that he was currently employed as a drywall 
finisher.  He complained of increasing pain over the past 
year or more in the right wrist.  

The right wrist had extension to 30 degrees, flexion to 40 
degrees, radial deviation to 5 degrees and ulnar deviation to 
30 degrees.  Pronation and supination were within normal 
limits; however, he had marked crepitus at the carpal joints.  
X-ray studies of the right wrist revealed nonunion of the 
scaphoid and arthrosis of the wrist.  

On December 2001 VA examination, the veteran's complaints 
were similar to those described earlier.  The range of motion 
testing of the right wrist demonstrated extension to 33 
degrees, flexion to 45 degrees, ulnar deviation to 30 degrees 
and radial deviation to 5 degrees.  Muscle strength was 4/5 
for the right wrist.  X-ray studies of the right wrist 
confirmed a prior fracture of the scaphoid and were 
essentially unchanged from that taken in September 2000.  

In January 2002, the examiner issued an addendum to the above 
examination report.  He noted that, on examination in 
December 2002, the veteran had mild weakness in muscle 
strength of the right wrist flexors and extensors.  

He also noted that, with repetitive range of motion, there 
was further weakness in muscle strength which was reduced to 
3/5 and further reduced in active range of motion about five 
degrees for ulnar deviation, extension and flexion and about 
3 degrees for radial deviation.  

There was increased weakness and decreased active range of 
motion on repetitive testing.  Also, with repetitive use, the 
veteran had complaints of increased discomfort above the non-
union of the scaphoid.  

On May 2003 VA orthopedic examination, the veteran complained 
of having pain on the radial aspect of the right wrist that 
was present most of the time but was aggravated by further 
strenuous movement or activity.  He stated that he was 
steadily employed as a drywall installer, but indicated some 
difficulty hammering and using an electric screwdriver 
because the vibrations caused pain.  He also felt that his 
grip was not as strong as it could be.  

The veteran denied having left thumb pain but reported some 
numbness and stated that his ability to use the left hand 
well was impaired.  The examiner noted that the veteran was 
right handed.  

On objective examination, his right thumb extension was noted 
to caused right wrist pain.  There was moderate tenderness in 
the snuffbox area.  A sensory examination to pin showed 
impairment in the thumb index web on both the palmar and 
dorsal aspects.  Left hand grip strength was 5/5, and pinch 
to index strength was 4/5.  

Sensory examination of the left hand revealed analgesia and 
asthenia of the left thumb.  An X-ray study of the left thumb 
was unremarkable.  The examiner diagnosed a nonunion fracture 
of the right carpal navicular, degenerative arthritis of the 
right navicular radial, and residual peripheral neuropathy 
secondary to trauma in the thumbs, bilaterally.  

In a July 2003 addendum, the examiner stated that the veteran 
did not have major left hand impairment due to his left thumb 
injury and noted that the veteran was indeed able to maintain 
steady employment in the same line of work for many years.  
He was able to oppose his left thumb to all digits of the 
left hand without a gap.  There was light limitation of 
motion of the carpometacarpal joint.  

The examiner asserted that residuals of a left thumb injury 
did not cause major weakened movement or excess fatigability 
or incoordination.  Further, the examiner indicated that 
using the left thumb was not likely to cause flare-ups or 
left hand difficulty.  The left thumb scars were about two 
centimeters in length, and the examiner noted no specific 
disability resulting from scarring.  

On February 2004 VA examination, the examiner noted linear 
scar on the right wrist that was five centimeters in length 
and three centimeters wide.  A left thumb scar was L-shaped 
scar that was four by two centimeters in length and two to 
four centimeters wide.  The veteran reported that his right 
wrist scar was sometimes tender, but was otherwise 
asymptomatic.  The left thumb scar caused decreased range of 
motion.  

On examination, the veteran's scars caused no pain, and 
significant tissue adhesions were not apparent.  Both scars 
were stable, and there was no inflammation, edema or keloid 
formation.  Both scars were flesh colored.  There was 
moderate decrease in flexion and extension of the left thumb 
due to the left thumb scar.  

The examiner assessed scarring of the right wrist and left 
thumb with limitation of left thumb motion as a result.  


Discussion

Increased Rating Left Thumb

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The he additional code is 
shown after a hyphen.  

The regulations provide that when a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

The veteran's service-connected left thumb disability has 
been rated as 10 percent disabling under the provisions of 
Diagnostic Code 5299-5224.  See 38 C.F.R. § 4.27.  

The provisions for rating disabilities in the individual 
fingers were amended on July 26, 2002 and made effective on 
August 26, 2002.  67 Fed. Reg. 48784-87 (July 26, 2002).  

Before and after August 26, 2002, Diagnostic Code 5224 
provided for a 10 percent evaluation where there was 
favorable ankylosis of the thumb and a 20 percent evaluation 
where there was unfavorable ankylosis of the thumb.  

The veteran's left thumb symptomatology appears to consist of 
some limitation of motion caused by a scar for which he was 
already awarded service connection.  

In any event, any left thumb functional limitation is not 
shown to more nearly approximate that reflective of 
unfavorable ankylosis as the veteran is able to oppose his 
left thumb to all digits without any gap.  He certainly does 
not suffer from a disability picture that would equate with 
amputation of that digit.  Based on this disability picture, 
an evaluation in excess of 10 percent on the basis of 
functional loss is not warranted.  Id.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  On examination in July 2003, it was noted 
that the veteran does not suffer from left thumb weakened 
movement, excess fatigability or incoordination that permit 
the assignment of a higher rating on this basis.  

The amended provisions add a note after Diagnostic Code 5224 
to the effect that consideration must be given to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  38 C.F.R. § 5224 (2003).  

In this case, the evidence also shows that the veteran has a 
residual neurological deficit characterized on recent 
examination as peripheral neuropathy manifested by some 
algesia and asthenia of the left thumb.  

These findings, in the Board's opinion, represent a 
disability picture that warrants the assignment of a separate 
rating of 10 percent under the provisions of Diagnostic Code 
5299-8525 is it more nearly approximates mild incomplete 
paralysis.  


Extraschedular Right for Service-Connected Left Thumb and 
Right Wrist Disabilities 

Neither the service-connected left thumb disability nor the 
right wrist disability in this case presents such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board finds that there has been no 
showing by the veteran that either of his service-connected 
disabilities has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  

Indeed, the veteran has worked as a drywall installer for 
many years without material interruption.  No lengthy or 
frequent hospitalizations due to these disabilities are 
apparent from the record.  

Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards to his left thumb disability.  

In the absence of such factors, the Board finds that criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not shown to have 
been met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As such, the 
claims must be denied.  



ORDER

An increased rating in excess of 10 percent for the service-
connected left thumb disability on the basis of functional 
limitation is denied.  

A separate rating of 10 percent for the service-connected 
left thumb disability on the basis of nerve damage is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

The claim for an increased evaluation for the service-
connected left thumb disability on an extraschedular basis is 
denied.  

The claim for an increased evaluation for the service-
connected right wrist disability on an extraschedular is 
denied.  


___________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



